DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A (Figs. 1-3 and 4-5), subspecies A1 (Fig. 3a) in the reply filed on February 14, 2022 is acknowledged.  The traversal is on the ground(s) that “a thorough review, search, examination and Office Action on any one of the species would require a similar review, search, examination and Office Action on the others. As such, no added burden would be placed on the Examiner” (Response to Election/Restriction, 3rd full para.). This is not found persuasive because the entire application contains a number of species that are patentably distinct from one another and including divergent claimed subject matter that separate the species, and such recognized divergent subject matter separating the species is a burden to examination.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-8, 11 and 13-15 are withdrawn, by Examiner, from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/sub-species combination, there being no allowable generic or linking claim.  Claims 5-8 and 11 recite the bridge receiving component as having a retaining elastic cord and an upper retaining closure which are structures of non-elected Species B (Figs. 6-11), claim 13 recites elongated rectangular magnets on the temples which is a structure of non-elected sub-species A2 (Fig. 3b), claim 14 recites a slidable magnet on the temples which is a structure of non-elected sub-species A3 (Fig. 3c), and claim 15 recites 
Accordingly, claims 1-15 are pending in this application, with an action on the merits to follow regarding claims 1-4, 9-10, and 12.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10 (p. 9, line 12).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
Claim 2 recites the limitation "the lower portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the lower edge of the forward facing section" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the lower edge along the open bottom" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bridge retaining component” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 12 (and claims 2-4) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “the cap with a closed top and an open bottom, the open bottom having a lower edge, a forward facing section, two side sections and a rearward facing section, a forwardly extending brim extending from the lower edge of the forward facing section”.   As the lower edge is claimed as a part of the open bottom, it is unclear if “the lower edge of the forward facing section” is the same lower edge of the open bottom or a different lower edge.  Examiner respectfully suggests amending to of the open bottom within [[of]] the forward facing section”.
Claims 1 and 10 are indefinite as each recites, “a mushroom shaped extendable socket”.  It is unclear how one having ordinary skill in the art can ascertain what can be included or excluded by “mushroom shaped” as mushrooms come in a variety of shapes.  Examiner respectfully suggests amending claim 1 to delete the term “mushroom shaped” and recite having a shape of a stem extending from a cap and/or adding the structure of the shape from claim 4 and amending claim 10 to delete the term “mushroom shaped” as the rest of the structure is already recited within claim 10.
Claim 12 is indefinite as it recites, “wherein the coupling components comprised of magnets on the rearwardly projecting temples of the glasses include a plurality of laterally spaced magnets on the rearwardly projecting temples of the glasses.”  As magnets on the rearwardly projecting temples are already claimed, it is unclear if “a plurality of laterally spaced magnets” is in addition to the magnets already recited or if they are further defining the magnets already recited.  Examiner respectfully suggests amending to recite, “wherein the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tahsler (US 9285607).
Regarding claim 1, Tahsler discloses a glasses/cap system for separably coupling glasses to a cap in a safe, convenient and economical manner, the system (Figs. 6A-7B) comprising, in combination: the cap (20) with a closed top (20A) and an open bottom (see annotated Fig. 7B), the open bottom having a lower edge (see annotated Fig. 7B), a forward facing section, two side sections and a rearward facing section (see annotated Fig. 7B), a forwardly extending brim 20B) extending from the lower edge of the forward facing section (as can be seen in annotated Fig. 7B); glasses (10) comprising a forwardly facing bridge and rearwardly projecting temples (see annotated Fig. 7B); and coupling components (200) to separably couple and uncouple the glasses to the cap (as can be seen between Figs. 7A-7B), the coupling components including a bridge receiving component (as 200 is the bridge receiving component) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahsler as applied to claim 1 above, and further in view of Masters (US 2020/0159039).

Masters teaches a glass/cap system wherein the coupling components (opposing magnets 24 and 42) include magnets (42) on the rearwardly projecting temples (16) of the glasses (10) (see Fig. 9) and ferromagnetic components (24, described as magnetic members and both magnets and materials that are attracted to magnets are ferromagnetic materials) laterally spaced (as can be seen in Fig. 7) in the lower portion (18) of the two side sections along the open bottom of the cap (as seen in annotated Fig. 1B).
Tahsler and Masters teach analogous inventions in the field of caps with attached glasses.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add magnets along the temples and the side sections of the cap of Tahsler as taught by Masters in order to add additional securement of the glasses to the cap such that the user has different securing systems to choose from depending on the frames of their preferred glasses.

Claim 3 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Tahsler as applied to claim 1 above, and further in view of Cho (US 2014/0101820) and in view of Manuello (US 2012/0216374).
Regarding claim 3, Tahsler discloses all the limitations of claim 1 above, but does not expressly disclose including an opening in the rearward facing section of the cap, a 
	Cho teaches a cap further including an opening (1a) in the rearward facing section of the cap (see annotated Fig. 1), a first strip (111) and a second strip (113), the first strip extending laterally from a first side of the opening, and the second strip extending laterally from a second side of the opening (see annotated Fig. 1).
Tahsler and Cho teach analogous inventions in the field of baseball style caps.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an adjustable opening to the rear section of the cap of Tahsler as taught by Cho as “the size adjustment device  has an uncomplicated structure, can be easily produced, and a size thereof can be easily adjusted, and after the size adjustment device is adjusted to correspond to a head size, the size adjustment device  is not easily unfastened, and the size adjustment device  has a merit that a person having long hair can bind back their hair and extract the hair to the outside through the opening, the size adjustment device is widely used” (see para. 0004 of Cho).
The combined system of Tahsler and Cho do not expressly disclose the first strip comprising, laterally spaced magnets and the second strip comprising ferromagnetic components, the first strip and the second strip overlapping at various distances 
Manuello teaches a closure structure for apparel (Figs. 1a-2) where the first strip (upper strip 1 in Fig. 2) comprising, laterally spaced magnets (13/16, see paras. 0149-0150) and the second strip (lower strip 1 in Fig. 2) comprising ferromagnetic components (17), the first strip and the second strip overlapping at various distances aligning the magnets and ferromagnetic components (as can be seen in Fig. 2) to accommodate various head sizes (as the strips can overlap at different distances).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adjustable strap closure of the modified cap of Tahsler with the adjustable strap closure, as taught by Manuello, as a simple substitution of one well known adjustable closure for another in order to yield the predictable result of securely and adjustably connecting straps.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masters, in view of Tahsler, in view of Cho, and in view of Manuello.
Regarding claim 9, Masters discloses a glasses/cap system for separably coupling glasses to a cap in a safe, convenient and economical manner (Figs. 1A-1B, with hatband embodiment of Fig. 7 with glasses embodiment of Fig. 9), the system comprising, in combination: a cap (12) with a closed top and an open bottom, a forward facing section, two side sections and a rearward facing section, a forwardly extending brim extending from the lower edge of the forward facing section (see annotated Fig. 
Masters does not expressly disclose a bridge retaining component, the bridge retaining component attached to the forward facing section above the forwardly extending brim of the cap and configured to retain the bridge of the glasses; and an opening in the rearward facing section of the cap, a first strips and a second strip, the first strip extending laterally from a first side of the opening, and the second strip extending laterally from a second side of the opening, the first strip comprising laterally spaced magnets and the second strip comprising ferromagnetic components, the first strip and the second strip overlapping at various distances aligning the magnets and ferromagnetic components to accommodate various head sizes.
Tahsler teaches a glasses/cap system comprising including a bridge retaining component (200; Examiner notes this has been interpreted under 35 USC 112(f) and Applicant’s bridge retaining component in the claimed in the elected embodiment is 446, and 200 of Tahsler is at least as function equivalent as it retains the bridge of glasses when placed on the crown of the cap) attached to forward facing section of the cap above the forwardly extending brim for receiving the forwardly facing bridge of the and configured to retain the bridge of the glasses (as can be seen in Fig. 7B).
Masters and Tahsler teach analogous inventions in the field of glasses secured to baseball style caps.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a bridge retaining component to the forward facing section of the cap of Masters as taught by Tahsler in order to add additional securement of the glasses to the cap such that the user has different securing systems to choose from depending on the frames of their preferred glasses.
The combined system of Masters and Tahsler do not expressly disclose an opening in the rearward facing section of the cap, a first strips and a second strip, the first strip extending laterally from a first side of the opening, and the second strip extending laterally from a second side of the opening, the first strip comprising laterally spaced magnets and the second strip comprising ferromagnetic components, the first strip and the second strip overlapping at various distances aligning the magnets and ferromagnetic components to accommodate various head sizes.
Cho teaches a cap further including an opening (1a) in the rearward facing section of the cap (see annotated Fig. 1), a first strip (111) and a second strip (113), the first strip extending laterally from a first side of the opening, and the second strip extending laterally from a second side of the opening (see annotated Fig. 1).
Masters, Tahsler, and Cho teach analogous inventions in the field of baseball style caps.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an adjustable opening to 
The combined system of Masters, Tahsler, and Cho do not expressly disclose the first strip comprising, laterally spaced magnets and the second strip comprising ferromagnetic components, the first strip and the second strip overlapping at various distances aligning the magnets and ferromagnetic components to accommodate various head sizes.
Manuello teaches a closure structure for apparel (Figs. 1a-2) where the first strip (upper strip 1 in Fig. 2) comprising, laterally spaced magnets (13/16, see paras. 0149-0150) and the second strip (lower strip 1 in Fig. 2) comprising ferromagnetic components (17), the first strip and the second strip overlapping at various distances aligning the magnets and ferromagnetic components (as can be seen in Fig. 2) to accommodate various head sizes (as the strips can overlap at different distances).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adjustable strap closure of the modified cap of Masters with the adjustable strap closure, as taught by Manuello, as a simple substitution of one well known adjustable 
Regarding claim 12, the modified system of Masters discloses wherein the coupling components comprised of magnets (42) on the rearwardly projecting temples (16) of the glasses include a plurality of laterally spaced magnets (as can be seen in Fig. 9, the magnets are laterally spaced) on the rearwardly projecting temples of the glasses (as can be seen in Fig. 9).

    PNG
    media_image1.png
    726
    701
    media_image1.png
    Greyscale

Annotated Fig. 7B (Tahsler)



    PNG
    media_image2.png
    554
    915
    media_image2.png
    Greyscale

Annotated Fig. 1 (Cho)

    PNG
    media_image3.png
    740
    724
    media_image3.png
    Greyscale

Annotated Fig. 1B (Masters)


Allowable Subject Matter
Claims 4 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims would be allowable over the prior art of record as none of them, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown is headwear with attachments for glasses and rear openings for adjustability.  For example, Jackson (US 2021/0386152) teaches a cap with bridge retaining element with a forward section rotatable and lockable to a base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732